Citation Nr: 0431485	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-05 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for blood spots on right 
upper arm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1988 to May 
1992, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2002, a statement 
of the case was issued in December 2002, and a substantive 
appeal was received in February 2003.  The Board therefore 
has appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

The veteran originally requested a Board hearing at the RO 
but later withdrew his request by an April 2003 VA Form 21-
4138.

The veteran originally appealed entitlement to service 
connection for a mental disorder, chronic multiple joint 
pains, and migraine headaches.  Service connection for an 
undifferentiated somatoform disorder with chronic joint 
pains, headaches, subjective memory loss, confusion, poor 
sleep, shakiness, weakness and lassitude was granted by the 
November 2003 rating decision.  The Board finds that this is 
a full grant of benefits for the claims of mental disorder, 
chronic multiple joint pains, and migraine headaches, 
consequently these issues are no longer before the Board.  
The veteran also originally appealed entitlement to service 
connection for bilateral hearing loss; however, the veteran 
withdrew this claim in a July 2003 VA Form 
21-4138.    


FINDINGS OF FACT

1.  A skin abnormality on the veteran's right upper arm has 
been attributed to a known clinical diagnosis. 

2.  Disability manifested by blood spots on the right upper 
arm was not manifested during the veteran's active duty 
service or for many years thereafter, nor is such disability 
otherwise related to such service. 




CONCLUSION OF LAW

Disability manifested by blood spots on the right upper arm 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a May 2001 RO 
letter, the April 2002 rating decision, and the December 2002 
statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
May 2001 letter, the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in May 2001, prior to the RO's decision to deny 
the claim in April 2002 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 
  
Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes several VA medical records 
and a VA medical examination.  Since the appellant was 
afforded a VA examination in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
Board notes no service medical records are contained within 
the file.  However, the RO made several attempts to locate 
the veteran's service medical records and reported that 
"[a]ll possible avenues of development have been exhausted.  
Service medical records are not available."  The veteran 
stated in a February 2002 statement in support of claim in 
response to an RO letter sent the same month that he had no 
copies of his service medical records.  A July 2002 RO letter 
was sent to the veteran notifying him of the results of the 
RO search for the service medical records and again 
requesting any copies of service medical records the veteran 
may have or any alternative evidence of his disability in 
service.  Significantly, no additional pertinent evidence has 
been identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claims.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis. 

There are no service medical records contained within the 
file.  The RO made several attempts to locate the records, 
specifically making requests to the Records Management 
Center, National Personnel Records Center, and the 
Headquarter of the U.S. Marine Corps in Quantico, VA.  The RO 
also attempted to obtain copies of the service medical 
records from the veteran through a February 2002 letter.  The 
veteran responded in a statement in support of claim received 
in February 2002 that he had no copies of his service medical 
records.  The medical records specialist certified that 
"[a]ll possible avenues of development have been exhausted.  
SMRs are not available."  The RO sent a July 2002 letter 
notifying the veteran of the inability of obtaining service 
medical records and requesting that the veteran either 
provide service medical records or alternative sources of 
evidence.  No evidence of an in-service medical disability 
was received from the veteran.   

A February 2001 treatment record reflects that the veteran 
stated that he had a "blood spot" on his right deltoid area 
from a former shot site.  In an August 2001 treatment record, 
it was noted that there was a changing lesion with no 
drainage.  The nevus like lesion was 2mm, red and raised.  In 
a September 2001 treatment record, the examiner reported that 
the veteran had a 2mm raised lesion on the right shoulder 
that the veteran stated had enlarged over the past two 
months.  The veteran explained that he recalled having a 
similar lesion from immunization/auto-injection during Desert 
Storm experience.  The veteran reported manipulating the 
initial lesion until it fell off.  In December 2002 the 
veteran had a dermatology examination.  The examiner in the 
December 2002 exam found a 2-3mm homogeneous brown macule on 
the extensor aspect, immediately adjacent to it was a firm 
tiny modular area that feels like fibrous tissue.  The 
December 2002 examiner diagnosed dermal nevus and 
dermatofibroma vs. scar.

The veteran indicated in his VA examination and treatment 
visits that he developed his lesion similar to and at the 
same site as a previous lesion that came from an 
immunization.  An inference that could be made from the 
veteran's statements is that this second lesion was caused 
either by the first lesion or by something in-service.  
However, the veteran is not a medical doctor and as such can 
not give medical opinions.  Medical diagnoses and opinions as 
to medical etiology require diagnostic skills and must be 
made by trained medical personnel.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The veteran's report of a lesion at the 
site of a previous lesion that he believed was due to an 
immunization is not medical evidence of a relationship to 
service. 

There is also no basis for finding a relationship to service 
based on 38 C.F.R. § 3.317 or 38 C.F.R. § 3.309.  The veteran 
is not entitled to service connection under an undiagnosed 
illness as provided for in 38 C.F.R. § 3.317.  The Board 
notes his service in the Persian Gulf, but the veteran's 
current lesion is not an undiagnosed illness as required 
under the presumption in 38 C.F.R. § 3.317(a)(2)(A).  The 
examiner in the December 2002 dermatology exam diagnosed the 
veteran with dermal nevus and dermatofibroma.  Since this 
condition is a diagnosed disorder, it therefore falls outside 
the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 
implementing regulations.  The veteran is also not entitled 
to the one-year presumption for service connection for 
chronic disabilities as the skin lesion is benign and not 
malignant, as required for the malignant tumor disease listed 
in the regulation.  Consequently, there is no link to service 
based upon a presumption of service connection under the 
regulations.     

Additionally, there is no persuasive evidence in the file 
that would link the veteran's current lesion on his right arm 
directly to service.  There is no medical evidence of any 
lesion on the right arm before the February 2001 treatment 
record, almost nine years after service.  There is no 
evidence of a lesion or other skin disability in service or 
for several years after discharge.  Consequently, a 
relationship between the veteran's current lesion on his 
right arm and service has not been established.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 
  

ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



